Title: Stephen Girard to Thomas Jefferson, 30 July 1815
From: Girard, Stephen
To: Jefferson, Thomas


          Sir Philad: 30th July 1815.
          On the 23d instant I had the honour to receive your Letter of the 10th Same month, which Shall be attended to, by remitting to Mr John Vaughan a Letter of Credit on Messrs Perregaux Laffitte & Co of Paris for Three Hundred and Fifty Dollars in favour of Mr George Ticknor of Boston, and one for Two Hundred Dollars, in favour of Stephen Cathalan of Marseilles. If an additional Sum is wanted to compleat the purchase of the Books, it will be advanced to Mr Ticknor
          Mr John Vaughan has paid me Five Hundred and Fifty Dollars placed to your Credit.
          With great Respect Your obt Servt.Stephn Girard
        